Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Cauble on 14 July 2022.

The application has been amended as follows: 
CLAIM 13 is amended as follows: 
A method of treating a wound, comprising:
establishing a sealed space defined by a dressing, tubing, and a canister of a wound therapy system, the sealed space comprising a wound space defined by the dressing and the wound; 
removing, with a pneumatic pump, air from the sealed space to establish a negative pressure in the sealed space; 
causing a solenoid valve to alternate between an open position and a closed position, the solenoid valve allowing an airflow from a surrounding environment to the sealed space in the open position and preventing the airflow from the surrounding environment to the sealed space in the closed position, and providing a controlled rate of airflow from the surrounding environment to the sealed space; 
measuring the pressure in the sealed space to generate pressure measurements; 
determining, based on the pressure measurements and the controlled rate of airflow, a volume of the wound space; 
customizing a customized wound therapy based on the volume of the wound space; and 
providing the customized wound therapy to the wound.

CLAIM 15 is CANCELLED.

CLAIM 16 is amended as follows:
The method of Claim [[15]]13, wherein the controlled rate of airflow is less than a restriction rate of a filter positioned between the canister and the solenoid valve.

CLAIMS 24-26 are CANCELLED.

CLAIMS 1-14, 16-23 are ALLOWED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonable suggest either alone or in combination a wound therapy system and a method to treat a wound comprising determining a volume of the wound space based on the measurements of the pressure and the controlled rate of airflow. The closest prior art Hartwell (US 2015/0032031) discloses the claimed limitations with the exception of the valve positioning and controlling the valve between an open position and a closed position to allow a controlled rate of airflow through the valve, determining a volume of the wound space based on the measurements of the pressure and the controlled rate of airflow. Heaton (US 2016/0361475) while teaching a valve fails to disclose repeatedly alternating the valve between open and closed positions to allow a controlled rate of airflow through the valve, and determining a volume of the wound space based on the measurements of the pressure and the controlled rate of airflow. Malhi (US 20100318043) fails to cure the deficiencies of the cited prior art and only teaches determining the volume in the canister and not in the wound space. Braga (US 2019/0001030) also fails to cure the deficiencies of the cited prior art and only teaches the pump being related to the air leakage and volume in the collection canister but not that the airflow rate is controlled. Zurovcik (2016/0095756) while teaching that the rate of leakage can be controlled, does not further teach determining a volume of the wound space based on the measurements of the pressure and the controlled rate of airflow. The cited prior art fails to teach the limitations as claimed and it would not have been obvious to a person of ordinary skill in the art to combine the cited prior art without sufficient motivation that the functions would work in unison and expect a reasonable degree of success. For these reasons claims 1-14, 16-23 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781